TABLE OF CONTENTS

Exhibit 10.1

AGREEMENT FOR THE SALE AND PURCHASE OF SHARE

CAPITAL OF SKY PLC

DATED 3 OCTOBER 2018

COMCAST BIDCO LIMITED

BSKYB HOLDCO, INC.

and

21ST CENTURY FOX UK NOMINEES LIMITED

 

LOGO [g636676g90e15.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONTENTS

 

Clause    Page   1. Sale and Purchase      3   2. Completion      3   3.
Warranties of the Seller      4   4. Warranties of the Purchaser      5   5.
Notices      5   6. General      6   7. Governing Law and Jurisdiction      7  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THIS AGREEMENT is made on 3 October 2018

BETWEEN:

 

(1)

COMCAST BIDCO LIMITED, a company incorporated in England and Wales with
registered number 11341936 and whose registered office is at 1 Central St.
Giles, St. Giles High Street, London, WC2H 8NU, United Kingdom (the Purchaser);

 

(2)

BSKYB HOLDCO, INC., a company incorporated in Delaware whose registered office
is at 1211 Avenue of the Americas, New York, NY 10036, United States of America
(the Seller); and

 

(3)

21ST CENTURY FOX UK NOMINEES LIMITED, a company incorporated in England and
Wales with registered number 02636672 and whose registered office is at 25 Soho
Square, London, W1D 3QR, United Kingdom (the Trustee).

BACKGROUND:

 

(A)

The Seller is the beneficial owner of 672,783,139 shares of £0.50 each (the
Shares) in the capital of Sky plc, a company incorporated in England and Wales
with registered number 02247735 and whose registered office is at Grant Way,
Isleworth, Middlesex, TW7 5QD (the Company). The Seller is a wholly owned
subsidiary of Twenty-First Century Fox, Inc. a company incorporated under the
laws of the state of Delaware with its principal registered office at 1211
Avenue of Americas, New York, NY, 10036, United States of America.

 

(B)

The Trustee, a wholly-owned subsidiary of the Seller, is the legal owner of the
Shares and holds the Shares on trust for the Seller.

 

(C)

The Seller wishes to sell (or procure the sale of) full legal and beneficial
title to the Shares and the Purchaser wishes to purchase the Shares on the terms
set out in this agreement.

IT IS AGREED as follows:

 

1.

SALE AND PURCHASE

 

1.1

The Seller shall sell (or procure the sale of) full legal and beneficial title
to the Shares to the Purchaser free from all liens, equities, charges,
encumbrances, options, rights of pre-emption and any other third party rights
and interests of any nature whatsoever and together with all rights attaching to
them on or after 25 April 2018, including, without limitation, voting rights and
the right to receive and retain in full all dividends and other distributions
(if any) declared, made or paid, or any other return of capital (whether by way
of reduction of share capital or share premium account or otherwise) made, on or
after 22 September 2018 and the Purchaser shall purchase such Shares, on the
terms and conditions of this agreement, at a price of £17.28 per Share, being
£11,625,692,641.92 in aggregate (the Purchase Price).

 

1.2

The Trustee shall act in accordance with the instructions of the Seller to
transfer the full legal title to the Shares.

 

2.

COMPLETION

 

2.1

The completion date for the sale and purchase of the Shares shall be 9 October
2018 (the Completion Date).

 

2.2

On the Completion Date:

 

  (a)

the Seller shall procure delivery to the Purchaser of:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  (i)

a duly executed transfer in favour of the Purchaser; and

 

  (ii)

the original share certificate representing the Shares;

 

  (iii)

an irrevocable power of attorney, in the form set out in Appendix 1 to this
agreement, duly executed by the Trustee in favour of the Purchaser to secure its
interest in the Shares pending registration of the transfer of the Shares in the
Company’s register of members; and

 

  (b)

the Purchaser shall pay an amount in cash equal to the Purchase Price into the
following account for value on the Completion Date and in immediately available
funds:

 

To:    JPMorgan Chase Bank, N.A. London Swift:    CHASGB2L Sort code:   
60-92-42 A/C:    BSkyB Holdco, Inc. A/C#:    41477544,

 

      

or such other account as the Seller shall, not later than 12.00 noon (London
time) on 5 October 2018, have specified by giving written notice to the
Purchaser for the purpose of that payment.

 

2.3

As soon as possible after the Completion Date, the Purchaser shall take all
necessary steps within its control, including the payment of applicable stamp
duty on the purchase of the Shares, to procure the registration of the Purchaser
in the Company’s register of members in respect of the Shares.

 

3.

WARRANTIES OF THE SELLER

 

3.1

The Seller warrants to the Purchaser on the date of this agreement that:

 

  (a)

the Seller is duly incorporated and validly existing under the laws of Delaware;

 

  (b)

the Trustee is duly incorporated and validly existing under the laws of England
and Wales;

 

  (c)

each of the Seller and the Trustee has the power and authority to execute and
deliver this agreement and to perform its obligations under it and has taken all
action necessary to authorise such execution and delivery and the performance of
such obligations;

 

  (d)

this agreement constitutes legal, valid and binding obligations of the Seller
and the Trustee in accordance with its terms;

 

  (e)

this agreement has been duly executed and delivered by the duly-authorised
representatives of the Seller and the Trustee;

 

  (f)

the Seller is irrevocably and unconditionally entitled to sell and transfer the
beneficial ownership of the Shares and to procure the transfer of the legal
ownership of the Shares by the Trustee and that such Shares are sold fully paid
and free from all liens, equities, charges, encumbrances, options, rights of
pre-emption and any other third party rights and interests of any nature
whatsoever and together with all rights attaching to them on or after 25 April
2018, including, without limitation, voting rights and the right to receive and
retain in full all dividends and other distributions (if any) declared, made or
paid, or any other return of capital (whether by way of reduction of share
capital or share premium account or otherwise) made, on or after 22 September
2018.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.2

Each of the warranties set out in clause 3.1 above is separate and independent
and is not limited by reference to any other warranty.

 

3.3

Each of the Seller and the Trustee irrevocably undertakes to execute any further
documents, take any further action and give any further assurance which may be
required to transfer legal and beneficial title to any of the Shares to the
Purchaser or as otherwise may be necessary to give full effect to this
agreement.

 

4.

WARRANTIES OF THE PURCHASER

 

4.1

The Purchaser warrants to the Seller as at the date of this agreement that:

 

  (a)

it is duly incorporated and validly existing under the laws of England and
Wales;

 

  (b)

it has the power and authority to execute and deliver this agreement and to
perform its obligations under it and has taken all action necessary to authorise
such execution and delivery and the performance of such obligations;

 

  (c)

this agreement constitutes legal, valid and binding obligations of the Purchaser
in accordance with their respective terms;

 

  (d)

this agreement has been duly executed and delivered by the duly-authorised
representatives of the Purchaser;

 

4.2

Each of the warranties set out in clause 4.1 above is separate and independent,
is not limited by reference to any other warranty.

 

5.

NOTICES

 

5.1

Any notice or other communication to be given under this agreement must be in
writing and must be delivered or sent by post, fax or electronically to the
party to whom it is to be given its address appearing in this agreement as
follows:

 

  (a)

to the Seller and the Trustee at:

      

Twenty-First Century Fox, Inc.

      

1211 Avenue of the Americas

      

New York

      

NY 10036

      

United States of America

 

      

Fax: +1-212-852-7214

 

      

marked for the attention of: Legal Department

 

      

E-mail: jnova@21cf.com

 

  (b)

to the Purchaser at:

      

Comcast Corporation

      

Comcast Center

      

1801 JFK Boulevard

      

Philadelphia, PA 19103

 

      

Fax: +1-212-286-7794

 

      

marked for the attention of Executive Vice President, General Counsel &
Secretary

 

      

E-mail: art_block@comcast.com



--------------------------------------------------------------------------------

TABLE OF CONTENTS

    

or at any such other address or fax number of which it shall have given notice
for this purpose to the other party under this clause. Any notice or other
communication sent by post shall be sent by prepaid first class post (if within
the United Kingdom or by prepaid airmail (if the country of destination is not
the same as the country of origin).

 

5.2

Any notice or other communication shall be deemed to have been given:

 

  (a)

if delivered, on the date of delivery; or

 

  (b)

if sent by post, at 10.00 a.m. (London time) on the second day, (other than a
Saturday, Sunday, public or bank holiday in the UK) on which banks are open for
business in the City of London (a Business Day) after it was put into the post;
or

 

  (c)

if sent by fax, on the date of transmission, if transmitted before 3.00 p.m.
(local time at the country of destination) on any Business Day, and in any other
case on the Business Day following the date of transmission; or

 

  (d)

if sent by e-mail, upon the generation of a receipt notice by the recipient’s
server or, if such notice is not generated, upon delivery to the recipient’s
server.

 

5.3

In proving the giving of a notice or other communication, it shall be sufficient
to prove that delivery was made or that the envelope containing the
communication was properly addressed and posted by prepaid first class post or
by prepaid airmail, that the fax was properly addressed and transmitted or that
the e-mail was properly addressed and transmitted by the sender’s server into
the network and there was no apparent error in the operation of the sender’s
e-mail system, as the case may be.

 

5.4

This clause shall not apply in relation to the service of any claim form,
notice, order, judgment or other document relating to or in connection with any
proceedings, suit or action arising out of or in connection with this agreement.

 

6.

GENERAL

 

6.1

Each party shall, at its own cost and expense, procure the convening of all
meetings, the giving of all waivers and consents and the passing of all
resolutions and shall otherwise exercise all powers and rights available to it
in order to give effect to this agreement.

 

6.2

None of the rights or obligations under this agreement may be assigned or
transferred without prior written consent of the parties to this agreement.

 

6.3

This agreement may be executed in any number of counterparts, all of which,
taken together, shall constitute one and the same agreement, and any party may
enter into this agreement by executing a counterpart.

 

6.4

This agreement contains the whole agreement between the parties relating to the
transactions contemplated by this agreement and supersedes all previous
agreements, whether oral or in writing, between the parties relating to these
transactions. Except as required by statute, no terms shall be implied (whether
by custom, usage or otherwise) into this agreement.

 

6.5

Each party shall pay the costs and expenses incurred by it in connection with
the entering into and completion of this agreement.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.6

Except as otherwise expressly stated in this agreement, a person who is not a
party to this agreement may not enforce any of its terms under the Contracts
(Rights of Third Parties) Act 1999.

 

6.7

From the date of this agreement, each party shall, at its own cost and expense,
execute and do (or procure to be executed and done by any other necessary party)
all such deeds, documents, acts and things as any other party may from time to
time require in order to transfer any of the Shares in the Purchaser or its
assignee or as otherwise may be necessary to give full effect to this agreement.

 

7.

GOVERNING LAW AND JURISDICTION

 

7.1

This agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by English law.

 

7.2

The English courts have exclusive jurisdiction to settle any dispute arising out
of or in connection with this agreement (including a dispute relating to any
non-contractual obligations arising out of or in connection with this agreement)
and the parties submit to the exclusive jurisdiction of the English courts.

 

7.3

The parties waive any objection to the English courts on grounds that they are
an inconvenient or inappropriate forum to settle any such dispute.

 

7.4

The Seller irrevocably appoints the Trustee as its agent to receive on its
behalf in England and Wales service of any legal proceedings to settle any
dispute or claim arising out of or in connection with this agreement or its
subject matter or formation. Such service shall be deemed completed on delivery
to such agent (whether or not it is forwarded to and received by the Seller) and
shall be valid until such time as the Purchaser has received prior written
notice that such agent has ceased to act as agent. If for any reason such agent
ceases to be able to act as agent or no longer has an address in England and
Wales, the Seller shall forthwith appoint a substitute acceptable to the
Purchaser and deliver to the Purchaser the new agent’s name and address within
England and Wales.

[Remainder of the page intentionally blank]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

AS WITNESS this agreement has been signed by the parties (or their duly
authorised representatives) on the date stated at the beginning of it.

 

SIGNED by Arthur Block, Director

     )     

for COMCAST BIDCO LIMITED

     )     

/s/ Arthur Block

SIGNED by Janet Nova, Director

     )     

for BSKYB HOLDCO, INC.

     )     

/s/ Janet Nova

SIGNED by Jeff Palker

     )     

for 21ST CENTURY FOX UK NOMINEES LIMITED

     )     

/s/ Jeff Palker



--------------------------------------------------------------------------------

TABLE OF CONTENTS

APPENDIX 1

POWER OF ATTORNEY

 

    

THIS POWER OF ATTORNEY is granted on 9 October 2018

 

    

21st Century Fox Nominees Limited, a company incorporated in England and Wales
(registered number 02636672), whose registered is at 25 Soho Square, London, W1D
3QR, England (the Company), irrevocably APPOINTS:

 

    

Comcast Bidco Limited, a company incorporated in England and Wales (registered
number 11341936) 1 Central St. Giles, St. Giles High Street, London, United
Kingdom, WC2H 8NU,

 

1.1

to be its attorney will full power pending registration of the attorney as the
legal holder of the 672,783,139 ordinary shares of £0.50 each in the capital of
Sky plc (Sky) (the Shares) to exercise all rights of ownership which are capable
of exercise by the Company in the capacity of registered holder of the Shares
including (but not limited to):

 

  (a)

receiving notice of, attending and voting at any general meeting of the
shareholders of Sky, or signing any resolution as holder of the Shares;

 

  (b)

the right to nominate proxies on behalf of the Company, the right to consent to
short notice and any other documents required to be signed by the holder of the
Shares;

 

  (c)

dealing with and giving directions as to any moneys, securities, benefits,
documents, notices or other communications (in whatever form) arising by right
of the Shares or in connection with the Shares, in each case received from Sky;
and

 

  (d)

otherwise executing, delivering and doing all deeds, instruments and acts in the
name of the Company in relation to the Shares insofar as may be done in the
Company’s capacity as registered holder of the Shares,

 

    

in each case as the attorney in its absolute discretion sees fit.

 

1.2

The Company will not exercise any rights attaching to the Shares or exercisable
in the capacity of registered holder without the attorney’s prior written
consent.

 

1.3

The Company will hold on trust for the attorney and will promptly notify the
attorney of any moneys or documents received by it from Sky in its capacity as
registered holder of the Shares after the date of this power of attorney, and
will act promptly in accordance with the attorney’s reasonable instructions in
relation to any such thing.

 

1.4

The attorney may delegate one or more of the powers conferred on it under this
deed to an officer of the attorney appointed for that purpose by the board of
directors of the attorney by resolution or otherwise.

 

1.5

The Company will ratify whatever its attorney lawfully does or causes to be done
under the authority or purported authority of this power of attorney.

 

1.6

This power is given to secure the proprietary interest of the attorney in the
Shares. This power and the powers conferred on the attorney in this deed will
terminate (without prejudice to anything done by the attorney pursuant to it
before termination) on the date on which the attorney and/or its nominee is
entered in the register of members of the Company as the legal holder of the
Shares



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.7

This power of attorney is governed by and shall be construed in accordance with
English law.

 

1.8

This power is delivered as a deed on the date written at the start of this power
of attorney.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS whereof this deed has been executed and delivered on the date stated
at the beginning of it.

 

EXECUTED AS A DEED by

     )     

21ST CENTURY FOX UK NOMINEES LIMITED

     )     

acting by

     )           )     

 

 

Witness’s signature:

 

 

Name:

Address: